Per Curiam.
Mark William Shiner was admitted to practice by this Court in 2006 and lists a business address in the Alexandria, Virginia with the Office of Court Administration. Shiner now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department advises that it does not oppose Shiner’s application.
Upon reading the affidavit of Shiner sworn to July 8, 2016, and upon reading the correspondence in response by the Chief Attorney for the Attorney Grievance Committee for the Third Judicial Department, and having determined that Shiner is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
*1289Egan Jr., J.P., Lynch, Rose, Clark and Mulvey, JJ., concur.
Ordered that Mark William Shiner’s application to resign is granted and his nondisciplinary resignation is accepted; and it is further ordered that Mark William Shiner’s name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further ordered that Mark William Shiner shall, within 30 days of the date of entry of this order, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.